    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 1 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 1 of 25 PageID 344
                                  Exhibit A


                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH


  FEDERAL TRADE COMMISSION,
  and UTAH DIVISION OF CONSUMER
  PROTECTION,

                       Plaintiffs,
  v.

  NUDGE, LLC, a Utah limited liability
  company, RESPONSE MARKETING
  GROUP, LLC, a Utah limited liability
  company, BUYPD, LLC, a Utah limited
  liability company, BRANDON B.                  ORDER DENYING DEFENDANTS’
  LEWIS, individually and as a principal          PARTIAL MOTION TO DISMISS
  and owner of NUDGE, LLC,
  RESPONSE MARKETING GROUP,                             Case No. 2:19-cv-00867
  LLC, and BUYPD, LLC, RYAN C.
                                                      Chief Judge Robert J. Shelby
  POELMAN, individually and as a
  principal and owner of NUDGE, LLC,                Magistrate Judge Evelyn J. Furse
  RESPONSE MARKETING GROUP,
  LLC, and BUYPD, LLC, PHILLIP W.
  SMITH, individually and as a principal
  and owner of NUDGE, LLC,
  RESPONSE MARKETING GROUP,
  LLC, and BUYPD, LLC, SHAWN L.
  FINNEGAN, individually and as a
  principal and owner of NUDGE, LLC,
  RESPONSE MARKETING GROUP,
  LLC, and BUYPD, LLC, and CLINT R.
  SANDERSON, individually and as an
  officer of RESPONSE MARKETING
  GROUP, LLC and BUYPD, LLC,

                       Defendants.



       This is an enforcement action brought by Plaintiffs Federal Trade Commission (FTC) and

the Utah Division of Consumer Protection (the Division) against Defendants Nudge, LLC,

Response Marketing Group, LLC, BuyPD, LLC and their corporate officers, Defendants Lewis,


                                             1
       Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 2 of 25
    Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 2 of 25 PageID 345



Poelman, Smith, Finnegan, and Sanderson (collectively, Defendants). Plaintiffs allege

Defendants have operated their business(es) in violation of the FTC Act, the Telemarketing Sales

Rule, the Utah Consumer Sales Practices Act (UCSPA), the Utah Business Opportunity

Disclosure Act (BODA), and the Utah Telephone Fraud Prevention Act (TFPA). 1

              On November 5, 2019, Plaintiffs filed a Complaint 2 seeking permanent injunctive relief

against Defendants. That same day, Plaintiffs filed a Motion on Notice for a Temporary

Restraining Order (TRO) against Defendants. 3 On November 19, 2019, Defendants filed a

Partial Motion to Dismiss Plaintiffs’ Complaint.4 On December 18, 2019, the parties consented

to and the court entered a Stipulated Preliminary Injunction. 5 Before the court now is

Defendants’ Partial Motion to Dismiss Plaintiffs’ Complaint. 6 For the reasons stated below,

Defendants’ Motion is DENIED.




1
    Dkt. 4 at ¶¶ 183–248.
2
    Dkt. 4.
3
    Dkt. 6.
4
    Dkt. 58.
5
    Dkt. 89.
6
    Dkt. 58.


                                                      2
        Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 3 of 25
     Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 3 of 25 PageID 346



                                                BACKGROUND 7

                                      I. OVERVIEW OF DEFENDANTS

            This case involves a number of corporate entities and individual defendants. Because the

relationships between these entities and individuals are relevant to the court’s ruling, a brief

overview of those relationships is helpful.

            There are three limited liability companies named as defendants in this case: (1) Nudge,

LLC; (2) Response Marketing Group, LLC; and (3) BuyPD, LLC (collectively, Corporate

Defendants). Nudge served as the holding company for the partners of the Corporate

Defendants. 8 The Corporate Defendants share a principal place of business at the same address

in Lindon, Utah. 9 Since 2015, Response and BuyPD have operated out of the same office

building. 10 The exterior signage for the building previously bore Nudge’s name, but now bears

Response’s name. 11 The Corporate Defendants share common principal owners and corporate

officers, as briefly detailed below.

            There are five individuals named as defendants in this case: (1) Brandon Lewis; (2) Ryan

Poelman; (3) Phillip Smith; (4) Shawn Finnegan; and (5) Clint Sanderson (collectively,

Individual Defendants).

            Lewis is one of the principal owners of the Corporate Defendants. 12



7
 Because this case comes before the court on a motion to dismiss, the court accepts as true all well-pled factual
allegations contained in the complaint. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007) (“[A] judge ruling
on a defendant’s motion to dismiss a complaint ‘must accept as true all of the factual allegations contained in the
complaint.’” (citation omitted)). Additionally, the court’s recitation of the facts here is limited to those facts in the
Complaint relevant to Defendants’ Partial Motion to Dismiss.
8
    Dkt. 4 at ¶ 39.
9
    Dkt. 4 at ¶¶ 18–20.
10
     Dkt. 4 at ¶ 38.
11
     Dkt. 4 at ¶ 38.
12
     Dkt. 4 at ¶ 22.


                                                            3
        Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 4 of 25
     Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 4 of 25 PageID 347



            Poelman is a principal owner of the Corporate Defendants. 13 He is the managing

member of Nudge and the Chief Executive Officer of BuyPD, and was formerly the Director of

Operations at Response. 14

            Smith is a principal owner of the Corporate Defendants. 15 He is also the Chief Executive

Officer of Response. 16

            Finnegan is a principal owner of the Corporate Defendants. 17 He has also served as the

Chief Executive of Sales and Vice President of Response in the past. 18

            Sanderson has served as the President and Chief Operating Officer of Response since

May 2015. 19 Prior to that, he served as the Chief Sales Officer of BuyPD from 2012 until May

2015. 20

            The Individual Defendants have been the principal managers in control of the Corporate

Defendants since mid-2014. 21

                                    II. FACTUAL BACKGROUND

            Since 2011, Defendants have been engaged in the business of selling real estate

investment seminars and related services. 22




13
     Dkt. 4 at ¶ 23.
14
     Dkt. 4 at ¶ 23.
15
     Dkt. 4 at ¶ 24.
16
     Dkt. 4 at ¶ 24.
17
     Dkt. 4 at ¶ 25.
18
     Dkt. 4 at ¶ 25.
19
     Dkt. 4 at ¶ 26.
20
     Dkt. 4 at ¶ 26.
21
     Dkt. 4 at ¶ 40.
22
     Dkt. 4 at ¶¶ 18–20, 42.


                                                    4
        Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 5 of 25
     Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 5 of 25 PageID 348



            Defendants attract consumers by inviting them to free Preview Events. 23 Defendants

advertise the Preview Events through mail, email, online ads, and infomercials. 24 In these

advertisements, Defendants state that consumers would be shown at the Preview Events how to

find properties at wholesale or discounted prices, would be given access to proven systems used

to make money in real estate, and would be given access to pre-approved funding to finance real

estate deals. 25

            The Preview Events are held in hotel ballrooms across the country and typically last

between ninety minutes to two hours. 26 At the Preview Events, consumers are not provided with

any substantive training or access to funding. 27 Instead, the speakers at the Preview Events tell

the attendees that, while there is not enough time during the Preview Event, the company offers

three-day hands-on trainings (Workshops) that can be tailored and customized to meet each

individual’s goals and needs. 28 The speakers generally represent that students who enroll in the

three-day Workshops will be able to find properties at below market value, access a list of “cash

buyers” to purchase the student’s investment properties, and use Defendants’ funds to do real

estate deals. 29 Since 2016, Defendants have typically charged $1,147 to attend a Workshop. 30

            The Workshops are generally held a few weeks after the Preview Events in the same

geographical areas as the Preview Events. 31 At the start of the Workshop, attendees are


23
     Dkt. 4 at ¶ 49.
24
     Dkt. 4 at ¶¶ 51, 54.
25
     Dkt. 4 at ¶¶ 51, 54.
26
     Dkt. 4 at ¶ 62.
27
     Dkt. 4 at ¶ 64.
28
     Dkt. 4 at ¶ 65.
29
     Dkt. 4 at ¶ 69.
30
     Dkt. 4 at ¶ 43.
31
     Dkt. 4 at ¶ 83.


                                                    5
        Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 6 of 25
     Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 6 of 25 PageID 349



instructed to complete an investor profile, in which they provide details about their personal

finances. 32 The Workshop speakers typically encourage attendees to increase credit limits on

their existing personal credits cards and use one of a handful of third-party companies to secure

additional funding for real estate deals. 33 Defendants primarily refer attendees to a Nevada

company to secure additional funding. 34 The Nevada company provides funding for attendees

by applying for credit cards in the attendees’ names. 35

            The Workshop speakers also encourage consumers to purchase Advanced Training

packages. 36 The Workshop speakers tell attendees that those who sign up for Advanced Training

will receive: (1) specialized software enabling them to find cash buyers and discounted

properties, (2) specialized access to mentors who will work with them to complete real estate

deals, and (3) access to exclusive deals at Buying Summit events that include turnkey investment

properties. 37

            From at least 2012 through at least mid-2016, Defendants conducted Buying Summit

events through BuyPD and its subsidiaries. 38 The properties offered at the Buying Summits

were generally owned by BuyPD or one its subsidiaries. 39 At some Buying Summits, however,

the properties offered were owned by a third-party and Defendants received a commission from

the third-party for each sale made at the Buying Summit.40


32
     Dkt. 4 at ¶ 88.
33
     Dkt. 4 at ¶¶ 89–90.
34
     Dkt. 4 at ¶ 93.
35
     Dkt. 4 at ¶ 92.
36
     Dkt. 4 at ¶ 99.
37
     Dkt. 4 at ¶ 99.
38
     Dkt. 4 at ¶ 120.
39
     Dkt. 4 at ¶ 121.
40
     Dkt. 4 at ¶ 122.


                                                  6
        Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 7 of 25
     Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 7 of 25 PageID 350



           Buying Summit attendees would meet with BuyPD’s “property specialists,” who showed

attendees electronic listings for properties for sale. 41 The electronic listings provided photos as

well as the price offered to attendees to purchase the property and the suggested retail value of

the property. 42 The suggested retail values were based on sales comparables generated by

BuyPD. 43

           At Buying Summits, BuyPD also marketed and sold the loans it provided to consumers to

purchase Buying Summit properties. 44 Customers who purchased these loans were assigned

BuyPD’s rights and interests in the loan agreements. 45

           In addition to being invited to Buying Summits, Workshop attendees who purchased

Advanced Training were further encouraged by Defendants’ telemarketers to purchase

personalized one-on-one coaching services under the brand name “The Inner Circle.” 46 In a

number of instances, Defendants’ telemarketers represented that those who purchase Inner Circle

training are likely to earn substantial income from future real estate deals and would be able to

recoup the cost of the Inner Circle program. 47 Purchase prices for the Inner Circle training

ranged from several thousand dollars to as much as twenty-thousand dollars. 48




41
     Dkt. 4 at ¶ 135.
42
     Dkt. 4 at ¶ 135.
43
     Dkt. 4 at ¶ 138.
44
     Dkt. 4 at ¶ 144.
45
     Dkt. 4 at ¶ 144.
46
     Dkt. 4 at ¶ 154.
47
     Dkt. 4 at ¶¶ 162–63.
48
     Dkt. 4 at ¶ 161.


                                                  7
        Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 8 of 25
     Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 8 of 25 PageID 351



                                          III. PROCEDURAL HISTORY

            Plaintiffs filed their Complaint on November 5, 2019, seeking a permanent injunction and

various forms of other equitable relief against Defendants. 49 Plaintiffs also filed a Motion for

Temporary Restraining Order that same day. 50 (Dkt. 6). Defendants filed a Partial Motion to

Dismiss Plaintiffs’ Complaint on November 19, 2019. 51 On December 18, 2019, the parties

consented to and the court entered a Stipulated Preliminary Injunction. 52 Before the court now is

Defendants’ Partial Motion to Dismiss Plaintiffs’ Complaint for failure to state a claim. 53

                                               LEGAL STANDARD

            Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” 54 Under Rule 12(b)(6), a

court must dismiss causes of action that “fail[ ] to state a claim upon which relief can be

granted.” 55 To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” 56 A claim

is plausible on its face “when the plaintiff pleads factual content that allows the court to draw the




49
     Dkt. 4.
50
     Dkt. 6.
51
     Dkt. 58.
52
     Dkt. 89.
53
  Dkt. 58. The Division tries to recast Defendants’ Motion as a rule 12(b)(1) motion—dismissal for lack of subject-
matter jurisdiction—with respect to certain arguments regarding the Division’s authority to bring its claims against
Defendants. See dkt. 66 at 3. This is an incorrect reading of Defendants’ Motion. Defendants’ Motion does not
challenge the court’s subject-matter jurisdiction. Instead, Defendants’ Motion challenges the Division’s jurisdiction
over Defendants with respect to certain out-of-state activities. See dkt. 58 at 34–46. The question of whether the
Division can regulate the Defendants’ out-of-state behavior is well within this court’s subject-matter jurisdiction and
therefore the court will treat Defendants’ Motion as a rule 12(b)(6) motion for failure to state a claim.
54
     Fed. R. Civ. P. 8(a)(2).
55
     Fed. R. Civ. P. 12(b)(6).
56
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).


                                                             8
        Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 9 of 25
     Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 9 of 25 PageID 352



reasonable inference that the defendant is liable for the misconduct alleged.” 57 When evaluating

a motion to dismiss, the court “accept[s] all well-pleaded facts [in the complaint] as true and

view[s] them in the light most favorable to the plaintiff.” 58 However, the court will not accept as

true “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” 59 The reviewing court is required to “draw on its judicial experience and common

sense” to evaluate whether the well-pled facts state a plausible claim for relief. 60 “Though a

complaint need not provide detailed factual allegations, it must give just enough factual detail to

provide [defendants] fair notice of what the . . . claim is and the grounds upon which it rests.” 61

                                                    ANALYSIS

            Defendants’ Partial Motion to Dismiss raises five arguments. The first two relate to

claims brought by the FTC and the latter three relate to claims brought by the Division. The

court will address each of these arguments in turn, beginning with the arguments directed at the

FTC’s claims.

                      I. EQUITABLE MONETARY RELIEF UNDER THE FTC ACT

             Defendants’ first argument is that the FTC’s requests for equitable monetary relief in

Counts One, Two, and Three of the Complaint must be dismissed with prejudice. 62

            The FTC’s claim for equitable relief is rooted in the permanent injunction it seeks

pursuant to the second proviso of Section 13(b) of the FTC Act. 63 The second proviso of Section


57
     Id.
58
     Jordan-Arapahoe, LLP v. Bd. of Cty. Comm’rs, 633 F.3d 1022, 1025 (10th Cir. 2011) (citation omitted).
59
     Iqbal, 556 U.S. at 678.
60
     Id. at 679.
61
  Warnick v. Cooley, 895 F.3d 746, 751 (10th Cir. 2018) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007)) (internal quotation marks omitted).
62
     Dkt. 58 at 16.
63
     15 U.S.C. § 53(b).


                                                          9
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 10 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 10 of 25 PageID 353



13(b) reads, “Provided further, That in proper cases the Commission may seek, and after proper

proof, the court may issue, a permanent injunction.” 64

           Defendants argue the FTC’s request for equitable monetary relief pursuant to the second

proviso is improper. In support, Defendants point to the language of Section 13(b) and a recent

case out of the Seventh Circuit, Federal Trade Commission v. Credit Bureau Center, LLC, 937

F.3d 764 (7th Cir. 2019), interpreting Section 13(b) to not provide for monetary equitable relief.

           In response, the FTC points to Tenth Circuit precedent holding that the FTC may seek

monetary equitable relief in actions brought pursuant to the second proviso of Section 13(b). 65

Given the binding Tenth Circuit precedent on this issue, the court agrees with the FTC that it

may seek equitable monetary relief in this action.

           In FTC v. Freecom Communications, Inc., 401 F.3d 1192 (10th Cir. 2005)—a case

vacating an award of attorney fees against the FTC—the Tenth Circuit addressed the issue of the

scope of the relief the FTC may seek in a Section 13(b) action. The Freecom court explained:

           Section 13(b), 15 U.S.C. § 53(b), provides the remedy for a § 5 violation.
           Although § 13(b) does not expressly authorize a court to grant consumer redress
           (i.e., refund, restitution, rescission, or other equitable monetary relief), § 13(b)’s
           grant of authority to provide injunctive relief carries with it the full range of
           equitable remedies, including the power to grant consumer redress. In cases where
           the FTC seeks injunctive relief, courts deem any monetary relief sought as
           incidental to injunctive relief. 66

More recently, the Tenth Circuit reaffirmed this position in FTC v. LoanPointe, LLC, 525 F.

App’x 696 (10th Cir. 2013) (unpublished), in which it held, “[a]lthough the FTC Act ‘does not

expressly authorize a court to grant consumer redress (i.e., refund, restitution, rescission, or other



64
     Id.
65
     Dkt. 67 at 11.
66
   Id. at 1202 n.6 (citing FTC v. Gem Merch. Corp., 87 F.3d 466, 468–69 (11th Cir.1996); FTC v. Pantron I Corp.,
33 F.3d 1088, 1102 (9th Cir.1994)).


                                                       10
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 11 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 11 of 25 PageID 354



equitable monetary relief), § 13(b)’s grant of authority to provide injunctive relief carries with it

the full range of equitable remedies,’ including disgorgement of profits.” 67

            Defendants argue the Tenth Circuit’s statement in Freecom about the scope of

section 13(b) is dicta and therefore the court is not bound by that precedent. 68 The FTC

disagrees, arguing the Freecom court “analyzed . . . underlying substantive law” to determine

whether the FTC’s claims seeking “both injunctive relief and ancillary relief in the form of

consumer redress” lacked legal or factual basis and, therefore, Freecom’s pronouncement about

the scope of the section 13(b) is part of the case’s holding. 69

            The court agrees with the FTC. While the ultimate issue in Freecom was whether the

district court abused its discretion in awarding attorney fees to the defendant pursuant to 28

U.S.C. § 2412(b), 70 the resolution of that issue required an analysis of section 13(b) of the FTC

Act. In determining the propriety of the award of attorney fees, the Freecom court had to

consider “whether, viewed in light of the record evidence and underlying substantive law, the

losing party’s claims lacked any legal or factual basis.” 71 In the underlying case, the FTC sought

both injunctive relief and ancillary relief in the form of consumer redress pursuant to section

13(b). 72 In other words, the FTC sought both non-monetary and monetary equitable relief. And

a section of the Freecom decision is dedicated to whether the FTC satisfied its burden of

showing an individual defendant should be “personally liable for consumer redress.” 73 A


67
 LoanPointe, 525 F. App’x at 699 (quoting Freecom, 401 F.3d at 1202 n.6) (citing CFTC v. Wilshire Inv. Mgmt.
Corp., 531 F.3d 1339, 1344 (11th Cir. 2008); FTC v. Bronson Partners, LLC, 654 F.3d 359, 365 (2d Cir. 2011)).
68
     Dkt. 75 at 18.
69
     Dkt. 67 at 11 n.3.
70
     See Freecom, 401 F.3d at 1197.
71
     Id. at 1201.
72
     Id. at 1202.
73
     Id. at 1207.


                                                      11
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 12 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 12 of 25 PageID 355



necessary antecedent to the Tenth Circuit’s discussion of the FTC’s burden in proving liability

for consumer redress was holding that section 13(b) allows for monetary equitable relief in the

first place. Indeed, if section 13(b) did not allow the FTC to seek monetary equitable relief, there

would have been no need for the Tenth Circuit to discuss whether the FTC had met any burden

related to that relief. Accordingly, the court concludes Freecom’s statement about the scope of

section 13(b) is not dicta, but rather binding precedent. 74




74
  Additionally, even if the language in Freecom was dicta, it would be highly persuasive dicta. In LoanPointe, the
Tenth Circuit addressed whether a district court’s order of disgorgement pursuant to section 13(b) was proper. 525
F. App’x at 699. Before analyzing the district court’s reasoning, the Tenth Circuit cited Freecom for the baseline
proposition that section 13(b) allows for monetary equitable relief such as disgorgement. Id. So, the Tenth Circuit
has cited its decision in Freecom (albeit in LoanPointe, an unpublished decision) for the very proposition the FTC
advances here. Furthermore, sister circuit courts across the country have also cited to Freecom for the proposition
that section 13(b) authorizes monetary equitable relief. See FTC v. Bronson Partners, LLC, 654 F.3d 359, 365 (2d
Cir. 2011); FTC v. Magazine Solutions, LLC, 432 F. App’x 155, 158 n.2 (3d Cir. 2011) (unpublished); FTC v.
Direct Marketing Concepts, Inc., 624 F.3d 1, 15 (1st Cir. 2010). While the subsequent treatment of Freecom in
other courts cannot transform dicta into precedent, it speaks to the persuasive value of Freecom.
Relatedly, Defendants urge the court “not to defer to the LoanPointe decision because it holds that disgorgement is a
form of equitable relief, rather than a type of penalty.” Dkt. 75 at 18. Defendants argue the Supreme Court has
since challenged this view in Kokesh v. SEC, 137 S.Ct. 1635 (2017), in which it held that the SEC’s request for
disgorgement constituted a penalty for purposes of a statute of limitations. Dkt. 75 at 19. This argument is
unpersuasive. As the Supreme Court noted in Kokesh, “[n]othing in this opinion should be interpreted as an opinion
on whether courts possess authority to order disgorgement in SEC enforcement proceedings or on whether courts
have properly applied disgorgement principles in this context. The sole question presented in this case is whether
disgorgement, as applied in SEC enforcement actions, is subject to § 2462's limitations period.” 137 S. Ct. at 1642
n.3. Therefore, by its very terms, Kokesh does not bear on the issue in LoanPointe. Accordingly, the court will not
discount LoanPointe on that basis.



                                                         12
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 13 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 13 of 25 PageID 356



           This court cannot ignore or overrule binding precedent. Accordingly, the FTC may seek

monetary equitable relief in this action. 75

                                           II. BUYPD AS A PARTY

           Defendants’ second argument is that BuyPD should be dismissed as a party because the

Complaint fails to adequately allege facts to support the claim that BuyPD is violating or is about

to violate the law. 76

           Section 13(b) authorizes the FTC to “bring suit in a district court of the United States” to

enjoin violations of the FTC Act “[w]henever the [FTC] has reason to believe that any person,




75
  It is also worth noting that, even though Freecom is dispositive here, the FTC also makes a compelling argument
that the Tenth Circuit would reject the reasoning of the Seventh Circuit’s Credit Bureau opinion were it to take up
the issue. Dkt. 67 at 11–16.
In Credit Bureau, the Seventh Circuit reversed course on its position that the FTC was entitled to seek monetary
equitable relief in Section 13(b) actions. 937 F.3d at 767. The Credit Bureau court based this holding primarily on
its reading of the Supreme Court’s decision in Meghrig v. KFC Western, Inc., 516 U.S. 479 (1996). The Credit
Bureau court reasoned that Meghrig and subsequent Supreme Court precedent mandates a “more limited
understanding of judicially implied remedies.” 937 F.3d at 781. Accordingly, the Credit Bureau court held the
Supreme Court’s precedent in Porter v. Warner Holding Co., 328 U.S. 395 (1946), and Mitchell v. Robert DeMario
Jewelry, Inc., 361 U.S. 288 (1960), “cannot be used as . . . a license to categorically recognize all ancillary forms of
equitable relief without a close analysis of statutory text and structure.” 937 F.3d at 782. After examining the FTC
Act and Section 13(b), the Credit Bureau court concluded the second proviso of Section 13(b) does not authorize
monetary relief in light of the FTC Act’s explicit grant of monetary equitable relief in two other sections. Id. at 767,
786.
The FTC argues the Tenth Circuit takes a different view of Meghrig. In support, the FTC points to the Tenth
Circuit’s opinion in United States v. Rx Depot, Inc., 438 F.3d 1052 (10th Cir. 2006). In Rx Depot, the Tenth Circuit
considered the application of Meghrig to the Federal Food, Drug and Cosmetic Act (FDCA). Id. at 1053. The Rx
Depot court concluded Meghrig stands for the proposition that “a statute’s particular characteristics may preclude
application of” “Porter’s and Mitchell’s general rule that a grant of equity jurisdiction enables courts to order any
form of equitable relief.” Id. at 1057. The Rx Depot court also reasoned “Meghrig’s restrictive view of the remedies
available under RCRA’s citizen suit provision is likely due in part to the private nature of actions brought under the
provision.” Id. In other words, the statute at issue in Meghrig was materially different from the FDCA (and the
FTC Act) because it authorized private suits. Accordingly, the Rx Depot court stated, “the general rule announced in
Porter, and followed by Mitchell and Meghrig, guides our analysis,” before holding monetary equitable relief was
available under the FDCA. Id.
Given that Freecom and LoanPointe are closely aligned with the Supreme Court’s holdings in Porter and Mitchell,
and given that Freecom and LoanPointe were decided well after the Supreme Court issued Meghrig, it seems
unlikely the Tenth Circuit would adopt the Seventh Circuit’s analysis in Credit Bureau.
76
     Dkt. 58 at 25.


                                                          13
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 14 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 14 of 25 PageID 357



partnership or corporation is violating, or is about to violate, any provision of law enforced by

the [FTC].” 77

            Defendants argue “the Complaint contains no facts alleging or supporting an inference

that Buy PD is currently violating any law.” 78 Specifically, Defendants point to the fact that the

Complaint does not allege BuyPD to have engaged in the business of marketing and selling

properties at Buying Summits since 2016. 79 Defendants also argue nothing in the Complaint

would support a reasonable inference that the FTC has “reason to believe” BuyPD is violating or

is about to violate the law. 80

            In response, the FTC argues the Complaint states a claim for injunctive relief against

BuyPD because BuyPD is a member of a common enterprise that is violating or is about to

violate the law, namely the Corporate Defendants. 81 The court agrees.

            As a threshold matter, the Complaint alleges facts sufficient to support a reasonable

inference that BuyPD is part of a common enterprise with Response and Nudge. “A common

enterprise may exist where companies share common control, office space, employees,

interrelated funds, and other factors.” 82 “Where the same individuals transact business through a

‘maze of interrelated companies,’ all of them may be held liable as a joint enterprise.” 83

            Here, the Complaint alleges a number of facts to suggest BuyPD is part of a common

enterprise with Response and Nudge. The Corporate Defendants, including BuyPD, all share a



77
     15 U.S.C. § 53(b).
78
     Dkt. 58 at 28.
79
     Dkt. 58 at 28.
80
     Dkt. 58 at 29.
81
     Dkt. 67 at 26.
82
     FTC v. LoanPointe, LLC, No. 2:10-cv-225, 2011 WL 4348304, at *10 (D. Utah Sept. 16, 2011).
83
     Id. (citation omitted).


                                                        14
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 15 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 15 of 25 PageID 358



principal place of business. 84 The Corporate Defendants also share a common control and

ownership structure. 85 Furthermore, the Corporate Defendants have transferred millions of

dollars between bank accounts for BuyPD, Response, and Nudge. 86 Additionally, although it has

ceased marketing and selling properties at Buying Summits, BuyPD continues to provide

services related to “entity setup and asset protection” for Workshop and Advanced Training

students. 87 Taken together, the court finds the Complaint sufficiently alleges BuyPD to be part

of the common enterprise consisting of BuyPD, Response, and Nudge.

            In addition to containing sufficient allegations that BuyPD is part of a common

enterprise, the court also concludes the Complaint alleges facts sufficient to reasonably infer the

common enterprise is violating or is about to violate the law. 88

            Having established the Complaint sufficiently alleges BuyPD is part of a common

enterprise that is violating or is about to violate the law, the court now turns to the question of

whether that entitles the FTC to seek injunctive relief against BuyPD.

            The Tenth Circuit has not directly answered this question. But this court has previously

answered this question in the affirmative. As this court explained in LoanPointe, members of a

common enterprise “are liable for injunctive relief and, jointly and severally, for monetary

relief.” 89 The court sees no reason to depart now from its earlier pronouncement in LoanPointe.




84
     Dkt. 4 at ¶¶ 18–20.
85
     Dkt. 4 at ¶¶ 22–26.
86
     Dkt. 4 at ¶¶ 177–81.
87
     Dkt. 4 at ¶ 34.
88
  Defendants do not dispute whether the Complaint adequately alleges that the common enterprise is violating or
about to violate the law. Instead, Defendants focus on BuyPD individually.
89
     FTC v. LoanPointe, 2011 WL 4348304, at *10 (D. Utah Sept. 16, 2011).


                                                        15
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 16 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 16 of 25 PageID 359



         Other courts across the country have also held that members of common enterprises are

liable jointly and severally in FTC actions. 90 And for this reason, a complaint need only allege

that the FTC believes the common enterprise—as opposed to each member of the common

enterprise—is violating or is about to violate the law. 91

          It seems clear, then, that BuyPD should be held jointly and severally liable with

Response and Nudge should it ultimately be determined that the three acted together as a

common enterprise in violation of the FTC Act. Thus, to dismiss BuyPD at this stage would be

premature. 92 Because the Complaint alleges facts sufficient to reasonably infer BuyPD operated




90
  See, e.g., FTC. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 636 (6th Cir. 2014) (“[E]ach of these corporations is to
be held jointly and severally liable as they are part of a common enterprise . . . .”); FTC v. Bay Area Bus. Council,
Inc., 423 F.3d 627, 635 (7th Cir. 2005) (“The corporate defendants do not dispute the district court's conclusion that
they operated as a ‘common enterprise’ such that they are jointly and severally liable for the injuries caused by their
violations of the FTC Act . . . .”); FTC v. Johnson, 156 F. Supp. 3d 1202, 1207 (D. Nev. 2015) (“Under the theory of
common enterprise, each entity in a group of interrelated companies can be held jointly and severally liable for the
actions of other entities in that group.” (citing FTC v. Network Servs. Depot, Inc., 617 F.3d 1127, 1142–43 (9th
Cir.2010)); FTC v. Tax Club, Inc., 994 F. Supp. 2d 461, 469 (S.D.N.Y. 2014) (“Under the common enterprise
theory, each entity within a set of interrelated companies may be held jointly and severally liable for the actions of
other entities that are part of the group.”).
91
  Cf. Tax Club, 994 F. Supp. 2d at 470 (“Defendants’ arguments that the Amended Complaint inadequately alleges
specific conduct by certain corporate entities fail to recognize the effect of the common enterprise theory. The very
nature of this theory is that corporate entities that are a part of the common enterprise are liable for the conduct of
other entities in the enterprise, regardless of whether the particular entity engaged in the behavior at issue. Thus, so
long as the Amended Complaint adequately alleges wrongdoing by the common enterprise, as well as facts
supporting a finding that the entity in question is part of the common enterprise, it is immaterial whether the
Amended Complaint alleges that each Corporate Defendant ‘specifically engaged in deceptive telemarketing
practice[s].’”) (emphases added).
92
   Indeed, if BuyPD were dismissed from the Complaint, then there would be no way to hold it jointly and severally
liable because a judgment could not be entered against it.


                                                          16
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 17 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 17 of 25 PageID 360



as part of a common enterprise that the FTC has reason to believe is violating (or is about to

violate the law), the court denies Defendants’ motion to dismiss BuyPD as a party at this time. 93

                          III. ASSISTED MARKETING PLANS UNDER BODA

           Defendants’ third argument is that the Division’s claims that Defendants violated BODA

should be dismissed because Defendants’ do not offer an “assisted marketing plan” as defined by

BODA. 94 Additionally, Defendants argue that, even if they did offer an assisted marketing plan,

the Division was required to institute administrative proceedings before bringing suit in this

court.

                                           A. Assisted Marketing Plans

           BODA requires sellers of assisted marketing plans to file certain annual disclosures with

the Division as well as provide certain disclosures to prospective purchasers of the assisted

marketing plan. 95 BODA defines “assisted marketing plan” as:

           the sale or lease of any products, equipment, supplies, or services that are sold to
           the purchaser upon payment of an initial required consideration of $500 or more
           for the purpose of enabling the purchaser to start a business, and in which the
           seller represents:



93
   Defendants resist this conclusion because they read section 13(b) to require the FTC to plead a “reason to believe”
with respect to each individual and corporation. Dkt. 75 at 23. Specifically, they point to the language of section
13(b) providing the FTC can bring suit “[w]henever the [FTC] has reason to believe that any person, partnership, or
corporation is violating, or is about to violate, any provision of law enforced by the [FTC].” (Emphasis added).
Defendants read this to require the FTC to have reason believe that each person, partnership, or corporation named
in the suit is violating or about to violate the law, including BuyPD. Dkt. 75 at 23. The court does not read the
statute to compel such a conclusion. The statute allows the FTC to bring suit when it has reason to believe any
person, partnership, or corporation is violating the law. Of course, the FTC cannot use this as a basis to loop anyone
it wishes into a suit. But the language of the statute does not foreclose the FTC from naming members of a common
enterprise in the suit. Indeed, the opposite conclusion would be in direct conflict with common enterprise case law,
in which courts have said members of a common enterprise can be liable jointly and severally for the acts of the
common enterprise, even if those members have not violated any laws. See Tax Club, 994 F. Supp. 2d. at 470 (“The
very nature of this theory is that corporate entities that are a part of the common enterprise are liable for the conduct
of other entities in the enterprise, regardless of whether the particular entity engaged in the behavior at issue.”)
(emphasis added).
94
     Dkt. 58 at 29.
95
     See Utah Code §§ 13-15-4, -5.


                                                           17
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 18 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 18 of 25 PageID 361



            ...

            (iv) that upon payment by the purchaser of a fee or sum of money, which exceeds
            $500 to the seller, the seller will provide a sales program or marketing program
            that will enable the purchaser to derive income from the assisted marketing plan
            that exceeds the price paid for the marketing plan. 96

In the Complaint, the Division alleges Defendants’ Workshop, Advanced Training, and Inner

Circle products (collectively, the Offerings) are assisted marketing plans. 97

            Defendants argue none of the Offerings constitute assisted marketing plans under BODA.

Defendants’ argument is twofold. First, Defendants argue the Complaint fails to adequately

allege that Defendants sell any “products” or “services” to consumers. 98 Second, Defendants

argue that, even if they sell products or services, the Complaint fails to adequately allege

Defendants represented that purchasers of the Offerings would be provided with a “sales

program” or “marketing program.” 99

            In response, the Division argues the Offerings are products or services under BODA. 100

The Division also argues Defendants “offer[] a program which purportedly enables consumers to

derive income from buying and selling real estate or buying and leasing real estate” and this

qualifies as a “marketing program” or “sales program” under BODA. 101




96
   Id. § 13-15-2(1)(a)(iv). There are three other subsections in BODA’s definition of “assisted marketing plan” but
they are not at issue here. Additionally, the parties only dispute whether Defendants offered a product or service and
whether Defendants represented purchasers would receive a sales program or marketing program. In other words,
other statutory requirements such as the payment of $500 consideration and the plan being offered for the purpose of
starting a business are not in dispute here.
97
     Dkt. 4 at ¶ 232.
98
     Dkt. 58 at 32.
99
     Dkt. 58 at 30–31.
100
      Dkt. 66 at 20.
101
      Dkt. 66 at 18.


                                                         18
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 19 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 19 of 25 PageID 362



            It is worth noting at the outset that BODA does not provide definitions of the terms at

issue between the parties. Accordingly, the court will follow the Utah Supreme Court’s lead and

endeavor to give the terms their “ordinary and usually accepted” meanings. 102

            This court has already unpacked the meaning of “marketing,” “sales,” and “program” as

those terms are used in BODA. As this court explained in Roberts v. C.R. England, Inc.:

            Marketing is often defined as the ‘act or process of promoting and selling, leasing,
            or licensing products or services,’ or alternatively, as the ‘part of a business
            concerned with meeting customers’ needs.’ The noun ‘sales’ is used to refer to
            ‘operations and activities involved in promoting and selling goods or services,’ or,
            as an adjective, to connote ‘of, relating to, or used in selling.’ Among other
            things, ‘program’ has been defined as ‘a plan or system under which action may
            be taken toward a goal.’ 103

            This court has not previously defined “services” as used in BODA. But “services”

generally refer to “[l]abor performed in the interest or under the direction of others; specifically,

the performance of some useful act or series of acts for the benefit of another, usually for a

fee.” 104 “In this sense, service denotes an intangible commodity in the form of human effort,

such as labor, skill, or advice.” 105 Nor has the court previously defined “products” in this

context. But a “product” is generally “[s]omething that is distributed commercially for use or

consumption.” 106




102
   See Marion Energy, Inc. v. KFJ Ranch Partnership, 267 P.3d 863 (Utah 2011) (“The best evidence of the
legislature's intent is the plain language of the statute itself. Thus, [w]hen interpreting a statute, we assume, absent a
contrary indication, that the legislature used each term advisedly according to its ordinary and usually accepted
meaning.” (citation omitted) (internal quotation marks omitted)).
103
      318 F.R.D. 457, 496 (D. Utah 2017) (citations omitted).
104
      Service, BLACK’S LAW DICTIONARY (11th ed. 2019).
105
      Id.
106
      Product, BLACK’S LAW DICTIONARY (11th ed. 2019).


                                                            19
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 20 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 20 of 25 PageID 363



            With these definitions in hand, the court concludes the Complaint alleges sufficient facts

to support a reasonable inference that the Offerings constitute “assisted marketing plans” under

BODA.

            The Complaint adequately alleges facts to support the conclusion that the Offerings

constitute “services.” Defendants argue any statements in the Complaint “regarding education

and training fall far short of the statutory standard” of “products and services.” 107 But the court

disagrees. Any education or training offered by Defendants could rightfully be characterized as

a service. Indeed, education and training fits the definition advanced above of “labor performed

in the interest . . . of others; specifically, the performance of some useful act or series of acts for

the benefit of another.” Those who purchased any of the Offerings were promised access to

mentors and experts who would offer advice and labor to those purchasers for the purpose of

helping purchasers complete real estate deals. Defendants’ provision of labor for the purpose of

educating and training those who purchased the Offerings satisfies the definition of services as

used in BODA. 108

            Having made that determination, the question then becomes whether Defendants

represented they would “provide a sales program or marketing program.” The court concludes

the Complaint alleges sufficient facts to find Defendants represented that people who purchased

the Offerings would be given a sales program.

            As this court explained in Roberts v. C.R. England, BODA “merely requires a party to

show that a seller represented that, on the payment of a threshold amount, it would provide the

benefits of a program or plan relating to selling, leasing, or licensing goods or services, and that


107
      Dkt. 58 at 32.
108
    Additionally, these services were often bundled with a product, such as the computer software Defendants
represented would help purchasers locate discounted properties and cash buyers. See dkt. 4 at ¶ 99.


                                                        20
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 21 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 21 of 25 PageID 364



this plan or program would permit the purchaser to derive income in excess of the price paid.” 109

The Complaint adequately alleges that Defendants represented purchasers of the Offerings would

be given “the benefits of a program or plan relating to selling . . . goods.”

           According to the Complaint, the gist of Defendants’ pitch for the Offerings was this:

Those who purchase the Offerings will be provided with training as well as access to funding,

buyers, and properties in order to successfully buy and sell real estate. 110 The training combined

with access to funding, buyers, and properties meets the definition of “sales program” under

BODA. Indeed, it represents a “plan or system under which action may be taken towards a

goal,” in this case, towards the goal of buying and selling real estate. Or put simply, Defendants

represented that the Offerings would provide a system by which purchasers could successfully

sell real estate. These allegations satisfy BODA and therefore the court denies Defendants’

motion to dismiss Plaintiffs’ Ninth and Tenth Claims on the basis that the Complaint fails to

allege sufficient facts to support a reasonable inference that the Offerings are assisted marketing

plans under BODA.




109
      318 F.R.D. at 497.
110
   The Complaint is replete with allegations to support this characterization of Defendants’ representations. See dkt
4 at ¶ 69 (Defendants representing “students who enroll in their Workshops will be able to: (a) use Defendants’
funds to do real estate deals without putting any of their own money down; (b) find properties at below market
value; and (c) access a list of ‘cash buyers’ to purchase the consumers’ investment properties”); dkt. 16 at ¶ 71
(Defendants representing that Defendants “‘plug’ [Workshop purchasers] into their ‘system’ so that they both can
share in the profits from all the real estate deal consumers will do once they enroll in Defendants’ Workshop”; dkt.
16 at ¶ 71A (Defendants representing “We’ve got a step by step process.”); dkt. 16 at ¶ 72B (Defendants
representing “What we need to do is put a system in place. But more importantly, back it up with the money. Now
we have done that.”); dkt. 16 at ¶ 71D (Defendants representing “This isn’t typical customer service. . . . These are
investors, experts, that we have handpicked to walk you through your deals, everything from finding properties,
making offers, writing contracts, they’re there to help you along the way.”); dkt. 16 at ¶ 72A (Defendants
representing “Our company has a system . . . where we can provide you education, training, award winning support,
man-hours, and money for your actual deals.”; dkt. 16 ¶ 78C (Defendants representing “What we teach, what our
system allows you to do, what our training does for you, our support and especially access to our money can be life
changing money”).


                                                         21
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 22 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 22 of 25 PageID 365



                                        B. Administrative Proceedings

            Defendants also argue that, even if the Offerings are assisted marketing plans, BODA

requires the Division to initiate administrative proceedings before filing an action in court. 111

The court disagrees.

            As the Division points out, BODA provides that, “[i]f a seller fails to file the disclosures

required” then “the division, consistent with Section 13-2-5, shall begin adjudicative proceedings

and shall issue a cease and desist order.” 112 Section 13-2-5, in turn, provides that the director of

the Division has the authority to “take administrative and judicial action against persons in

violation of the division rules and the laws administered and enforced by it, including the

issuance of cease and desist orders.” 113 As the statute makes clear, the Division’s obligation to

“begin adjudicative proceedings” is not limited to administrative proceedings. Instead, the

Division is also authorized to begin adjudicative proceedings through the initiation of a judicial

action. Therefore, Defendants’ motion to dismiss on this basis is denied.

        IV. SCOPE OF THE DIVISION’S AUTHORITY AND STATUTE OF LIMITATIONS

            Defendants’ fourth and fifth arguments are separate but share a common thread.

Defendants’ fourth argument is that Counts Five through Ten of the Complaint must be limited

to harm to Utah consumers because the Division does not have the authority to seek relief for

activities that occurred outside of Utah. 114 And Defendants’ fifth argument is that the Division




111
      Dkt. 58 at 34.
112
      Utah Code § 13-15-6(1).
113
      Utah Code § 13-2-5(3) (emphasis added).
114
      Dkt. 58 at 34.


                                                     22
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 23 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 23 of 25 PageID 366



cannot seek disgorgement, penalties, or fines that occurred outside the applicable statute of

limitations period. 115

            The common thread tying these arguments together is that each argument seeks to

dismiss only parts of each of the Division’s claims. With respect to the fourth argument,

Defendants seek to dismiss those parts of the Division’s claims relating to out-of-state conduct.

And with respect to the fifth argument, Defendants seek to limit recovery on any claim based on

the relevant statute of limitations. But neither Defendants’ fourth nor fifth argument seeks

dismissal of any of Plaintiffs’ claims in their entirety. This kind of argument is improper in a

motion to dismiss for failure to state a claim pursuant to rule 12(b)(6).

            Rule 12(b)(6) permits a party to seek dismissal of a claim for “failure to state a claim

upon which relief can be granted.” 116 Here, Defendants do not seek to dismiss Plaintiffs’ claims

in their entirety. Instead, they seek to dismiss only portions of these claims related to out-of-state

activity and relief foreclosed by the relevant statute of limitations. In other words, they do not

contest whether relief can be granted on those claims, but rather what the scope of that relief may

be. Rule 12(b)(6) is an improper procedural vehicle for such a challenge.

            As many courts have recognized, parties may not use rule 12(b)(6) to dismiss only parts

of a claim. 117 “A motion to dismiss under Rule 12(b)(6) doesn't permit piecemeal dismissals of

parts of claims; the question at this stage is simply whether the complaint includes factual




115
      Dkt. 58 at 46.
116
      Fed. R. Civ. P. 12(b)(6).
117
    See Redwind v. Western Union, LLC, No. 3:18-cv-02094, 2019 WL 3069864, at *4 (D. Ore. June 21, 2019)
(collecting cases).


                                                     23
    Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 24 of 25
 Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 24 of 25 PageID 367



allegations that state a plausible claim for relief.” 118 “In other words, courts may not dismiss

only some of the claim’s allegations if the claim otherwise survives.” 119

           Here, Defendants have not challenged the Division’s claims in their entirety. 120 And

because Defendants’ asserted defenses do not dispose of the Division’s claims in their entirety,

those claims cannot be dismissed at this stage. 121 Instead, if Defendants wish to challenge only

parts of Plaintiffs’ claims, such a challenge would be appropriate at summary judgment. 122

                                                   CONCLUSION

           For the reasons explained above, Defendants’ Partial Motion to Dismiss 123 is

DENIED. 124

           SO ORDERED this 31st day of December, 2019.

                                                         BY THE COURT:



                                                         ________________________________________

118
      BBL, Inc. v. City of Angola, 809 F.3d 317, 325 (7th Cir. 2015).
119
      Redwind, 2019 WL 3069864, at *4.
120
   Defendants did challenge the BODA counts on the grounds that the Offerings are not assisted marketing plans.
But because that part of Defendants’ Motion has been denied, see supra section III.A, there are no outstanding
challenges to Counts Five through Ten in their entirety.
121
    See Abraham P. v. Los Angeles Unified Sch. Dist., No. CV 17-3105-GW (FFMX), 2017 WL 4839071, at *6
(C.D. Cal. Oct. 5, 2017) (“This Court’s practice is to not dismiss parts of claims at the FRCP 12(b)(6) stage
because—unlike Rule 56, for example—FRCP 12(b)(6) speaks of a motion to discuss ‘a claim,’ not part of a claim.
If the statute of limitations does not get rid of the entire claim, then it cannot be dismissed. This is reason enough to
reject this particular argument on this motion.”).
122
   See Fed. R. Civ. P. 56 (permitting parties to identify “the part of each claim or defense” on which summary
judgment is sought); see also BBL, Inc. v. City of Angola, 809 F.3d at 325 (7th Cir. 2015) (“A motion to dismiss
under Rule 12(b)(6) doesn't permit piecemeal dismissals of parts of claims; the question at this stage is simply
whether the complaint includes factual allegations that state a plausible claim for relief. Summary judgment is
different. The Federal Rules of Civil Procedure explicitly allow for “[p]artial [s]ummary [j]udgment” and require
parties to “identif[y] each claim or defense—or the part of each claim or defense—on which summary judgment is
sought.”).
123
      Dkt. 58.
124
   The court is aware Defendants have filed a Motion to Stay Proceedings Pending Supreme Court Review in this
case. Dkt. 91. Insofar as Defendants’ Motion to Stay Proceedings requests the court not decide this fully briefed
Partial Motion to Dismiss, that portion of the Motion to Stay is DENIED.


                                                            24
   Case 2:19-cv-00867-RJS-EJF Document 93 Filed 12/31/19 Page 25 of 25
Case 3:19-cv-02281-K Document 37-1 Filed 01/02/20 Page 25 of 25 PageID 368



                                  ROBERT J. SHELBY
                                  United States Chief District Judge




                                    25
